

110 HR 7145 IH: United States Secret Service Mission Improvement and Realignment Act of 2020
U.S. House of Representatives
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7145IN THE HOUSE OF REPRESENTATIVESJune 8, 2020Mr. Williams (for himself and Mr. Heck) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo transfer the United States Secret Service to the Department of the Treasury.1.Short titleThis Act may be cited as the United States Secret Service Mission Improvement and Realignment Act of 2020.2.Functions transferred(a)In generalIn accordance with this Act, there shall be transferred to the Secretary of the Treasury the functions, personnel, assets, and obligations of the United States Secret Service, including the functions of the Secretary of Homeland Security relating thereto.(b)Distinct entityThe United States Secret Service shall be maintained as a distinct entity within the Department of the Treasury.3.Transitional authorities(a)Provision of assistance by officialsUntil the transfer of the United States Secret Service to the Department of the Treasury, any official having authority over or functions relating to the United States Secret Service immediately before the date of enactment of this Act shall provide to the Secretary of the Treasury such assistance, including the use of personnel and assets, as the Secretary of the Treasury may request in preparing for the transfer and integration of the United States Secret Service into the Department of the Treasury.(b)Services and personnelDuring the period beginning on the date of enactment of this Act and ending on the effective date of this Act, upon the request of the Secretary of the Treasury, the head of any executive agency may, on a reimbursable basis, provide services or detail personnel to assist with the transition.(c)Transfer of personnel, assets, obligations, and functionsUpon the transfer of the United States Secret Service to the Department of the Treasury—(1)the personnel, assets, and obligations held by or available in connection with the United States Secret Service shall be transferred to the Secretary of the Treasury for appropriate allocation, subject to the approval of the Director of the Office of Management and Budget and in accordance with section 1531(a)(2) of title 31, United States Code; and(2)the Secretary of the Treasury shall have all functions relating to the United States Secret Service that any other official could by law exercise in relation to the United States Secret Service immediately before such transfer, including all such functions vested in the Secretary of Homeland Security by the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) or any other law.4.Savings provisions(a)Completed administrative actions(1)In generalAny completed administrative action of the United States Secret Service shall not be affected by the enactment of this Act or the transfer of the United States Secret Service to the Department of the Treasury, but shall continue in effect according to the terms of the completed administrative action until the completed administrative action is amended, modified, superseded, terminated, set aside, or revoked in accordance with law by an officer of the United States or a court of competent jurisdiction, or by operation of law.(2)Completed administrative action definedIn this subsection, the term completed administrative action includes an order, a determination, a rule, a regulation, a personnel action, a permit, an agreement, a grant, a contract, a certificate, a license, a registration, and a privilege.(b)Pending proceedings(1)In generalAny pending proceeding in the United States Secret Service, including a notice of proposed rulemaking and an application for a license, permit, certificate, grant, or financial assistance, shall continue notwithstanding the enactment of this Act or the transfer of the United States Secret Service to the Department of the Treasury, unless the pending proceeding is discontinued or modified under the same terms and conditions and to the same extent that such discontinuance could have occurred if such enactment or transfer had not occurred.(2)OrdersAny order issued in a proceeding described in paragraph (1), or an appeal therefrom, and any payment made pursuant to such an order, shall issue in the same manner and on the same terms as if this Act had not been enacted or the United States Secret Service had not been transferred, and the order shall continue in effect until amended, modified, superseded, terminated, set aside, or revoked by an officer of the United States or a court of competent jurisdiction, or by operation of law.(c)Pending civil actionsAny pending civil action shall continue notwithstanding the enactment of this Act or the transfer of the United States Secret Service to the Department of the Treasury, and in the pending civil action, proceedings shall be had, appeals taken, and judgments rendered and enforced in the same manner and with the same effect as if such enactment or transfer had not occurred.(d)ReferencesAny reference relating to the United States Secret Service in a statute, an Executive order, a rule, a regulation, a directive, or a delegation of authority that precedes such transfer or the effective date of this Act shall be deemed to refer, as appropriate, to the Department of the Treasury and the United States Secret Service, to its officers, employees, or agents, or to its corresponding organizational units or functions.(e)Employment provisions(1)RegulationsThe Secretary of the Treasury may, in regulations prescribed jointly with the Director of the Office of Personnel Management, adopt the rules, procedures, terms, and conditions established by statute, rule, or regulation before the effective date of this Act relating to employment in the United States Secret Service transferred to the Department of the Treasury by this Act.(2)Effect of transfer on conditions of employmentExcept as otherwise provided in this Act, or under authority granted by this Act, the transfer pursuant to this Act of personnel shall not alter the terms and conditions of employment, including compensation, of any employee so transferred.(f)Statutory reporting requirementsAny statutory reporting requirement that applied to the United States Secret Service transferred to the Department of Treasury by this Act immediately before the date of enactment of this Act shall continue to apply following that transfer if the statutory requirement refers to the United States Secret Service by name.5.Incidental transfersThe Director of the Office of Management and Budget, in consultation with the Secretary of the Treasury, is authorized and directed to make such additional incidental dispositions of personnel, assets, and liabilities held, used, arising from, available, or to be made available, in connection with the functions transferred by this Act, as the Director determines necessary to accomplish the purposes of this Act.6.ReferencesWith respect to any function transferred by this Act and exercised on or after the effective date of this Act, any reference in any other Federal law to the United States Secret Service or any officer or office the functions of which are so transferred shall be deemed to refer to the Secretary of the Treasury or the official or component of the Department of the Treasury to which such function is so transferred.7.Report on expenditures for the purpose of providing protection during the course of travel(a)DefinitionsIn this section—(1)the term covered travel—(A)means any trip by a protected individual with a stop at a location that is not owned or controlled by the Federal Government; and (B)includes any trip described in subparagraph (A) that is outside of the United States;(2)the term immediate family does not include any child under the age of 26; (3)the term incidental expenditure—(A)means a travel expenditure incurred by United States Secret Service personnel and reimbursed by the United States Secret Service; and(B)does not include expenditures described in clauses (i) or (ii) of subsection (b)(1)(E);(4)the term protected individual means the President, the Vice President, and members of the immediate family of the President and Vice President during the period for which a report is submitted under subsection (b); (5)the term travel expenditure—(A)means any expenditure of funds by the United States Secret Service for the purpose of providing protection to a protected individual during the course of covered travel;(B)includes any expenditure incurred by an Executive department or agency for the purpose of providing protection to a protected individual during the course of covered travel and reimbursed by the United States Secret Service; and (C)does not include any expenditure for—(i)the pay of United States Secret Service personnel;(ii)the operation or maintenance of any permanent protective asset; or(iii)incidental expenditures.(b)ReportNot later than December 31 of each year, the Director of the United States Secret Service shall submit to the committees listed in section 9 of the Presidential Protection Assistance Act of 1976 (18 U.S.C. 3056 note), an annual report that, with respect to the previous fiscal year, includes, at a minimum—(1)for each instance of covered travel, a statement of—(A)the protected individual or protected individuals, if more than 1 protected individual is traveling;(B)the dates of departure and return;(C)each city and State or, if outside of the United States, city and country, visited;(D)the total amount of travel expenditures;(E)(i)the total amount of expenditures for operational costs, including the cost of using—(I)any asset to transport a protected individual; or(II)any space and facility for operational purposes; and(ii)the total amount of expenditures for transportation, lodging, and per diem; and(F)the name of and amount paid to—(i)if the total amount paid is greater than $5,000, any individual who is not an employee of the Federal Government or a foreign government; and(ii)if the total amount paid is greater than $5,000, any entity that is not an entity of the Federal Government or a foreign government; and(2)for each protected individual, the total amount of incidental expenditures incurred for the purpose of providing protection to the protected individual during the reporting period.(c)Form of reportThe report required by subsection (b) shall be submitted in unclassified form, but may include a nonpublic annex for information reported under subsection (b)(1)(F) that the United States Secret Service determines could harm the protective mission if publicly disclosed and classified information. The nonpublic annex and any draft of the annex shall be exempt from disclosure under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act). 8.Technical and conforming amendments(a)Homeland Security Act of 2002The Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended—(1)in section 2(11) (6 U.S.C. 101(11)), by striking except— and all that follows through the Coast Guard, when and inserting except the Coast Guard, when;(2)in section 103(d) (6 U.S.C. 113(d))—(A)by striking paragraph (1); and(B)by redesignating paragraphs (2) through (5) as paragraphs (1) through (4), respectively;(3)in section 210G (6 U.S.C. 124n)—(A)in subsection (a)—(i)by striking the Secretary and the Attorney General and inserting the Secretary of Homeland Security, the Secretary of the Treasury, and the Attorney General; and(ii)by striking the Secretary or and inserting the Secretary of Homeland Security, the Secretary of the Treasury, or;(B)in subsection (b)—(i)in paragraph (2), by striking The Secretary and inserting The Secretary of Homeland Security, the Secretary of the Treasury,;(ii)in paragraph (3), by striking The Secretary and inserting The Secretary of Homeland Security, the Secretary of the Treasury,; and(iii)in paragraph (4), by striking The Secretary and inserting The Secretary of Homeland Security, the Secretary of the Treasury,;(C)in subsection (c), by striking the Secretary and inserting the Secretary of Homeland Security, the Secretary of the Treasury,;(D)in subsection (d)—(i)in paragraph (1), by striking The Secretary, and inserting The Secretary of Homeland Security, the Secretary of the Treasury,; and(ii)in paragraph (2)—(I)in subparagraph (A), by striking The Secretary and inserting The Secretary of Homeland Security, the Secretary of the Treasury,; and(II)in subparagraph (B), by striking The Secretary and inserting The Secretary of Homeland Security, the Secretary of the Treasury,;(E)in subsection (e)—(i)in paragraph (3), by inserting , the Secretary of the Treasury, after the Secretary of Homeland Security;(ii)in paragraph (4)—(I)in the matter preceding subparagraph (A), by inserting , the Department of the Treasury, after Department of Homeland Security; and(II)in subparagraph (C)—(aa)by striking and the Department of Justice and inserting , the Department of the Treasury, and the Department of Justice, or any combination of those agencies,; and(bb)by striking either agency and inserting any such agencies; and(iii)in paragraph (5), by inserting , the Department of the Treasury, after Department of Homeland Security;(F)in subsection (f), in the first sentence—(i)by striking The Secretary and inserting The Secretary of Homeland Security, the Secretary of the Treasury,;(ii)by inserting , treasury, after homeland security; and(iii)by inserting , the Department of the Treasury, after Department of Homeland Security;(G)in subsection (g)—(i)in paragraph (1), by striking the Secretary and inserting the Secretary of Homeland Security, the Secretary of the Treasury,;(ii)in paragraph (3)—(I)in subparagraph (E), by inserting , the Department of the Treasury, after Department of Justice;(II)in subparagraph (F), by striking how the Secretary, and inserting how the Secretary of Homeland Security, the Secretary of the Treasury,; and(III)in subparagraph (G), by striking how the Secretary, and inserting how the Secretary of Homeland Security, the Secretary of the Treasury,; and(iii)in paragraph (5), in the first sentence, by striking the Secretary and inserting the Secretary of Homeland Security, the Secretary of the Treasury,;(H)in subsection (h)—(i)in paragraph (1), by striking the Secretary or and inserting the Secretary of Homeland Security, the Secretary of the Treasury, or;(ii)in paragraph (2), by striking the Secretary or and inserting the Secretary of Homeland Security, the Secretary of the Treasury, or;(iii)in paragraph (3), by inserting or the Secretary of the Treasury after Attorney General;(iv)in paragraph (4)—(I)by inserting or the Secretary of the Treasury after the Secretary of Homeland Security; and(II)by striking ; or and inserting a semicolon;(v)by redesignating paragraph (5) as paragraph (6);(vi)by inserting after paragraph (4) the following:(5)vest in the Secretary of the Treasury any authority of the Secretary of Homeland Security or the Attorney General; or; and(vii)in paragraph (6), as so redesignated—(I)by striking the Secretary or and inserting the Secretary of Homeland Security, the Secretary of the Treasury, or the; and(II)by striking the Secretary and and inserting the Secretary of Homeland Security, the Secretary of the Treasury, and the;(I)in subsection (j), by striking the Secretary and inserting the Secretary of Homeland Security, the Secretary of the Treasury,;(J)in subsection (k)—(i)in paragraph (3)—(I)in subparagraph (A)—(aa)by striking the Secretary or and inserting the Secretary of Homeland Security, the Secretary of the Treasury, or; and(bb)by striking subparagraph (C)(i)(II) and (C)(iii)(I) and inserting clauses (iii) and (iv)(I) of subparagraph (C);(II)in subparagraph (C)—(aa)in the matter preceding clause (i), by striking one and inserting 1;(bb)in clause (i)—(AA)in the matter preceding subclause (I), by inserting of Homeland Security after Secretary;(BB)in subclause (I), by inserting or at the end;(CC)by striking subclause (II); and(DD)by redesignating subclause (III) as subclause (II);(cc)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively;(dd)by inserting after clause (ii) the following:(iii)missions authorized to be performed by the Department of the Treasury, consistent with governing statutes, regulations, and orders issued by the Secretary of the Treasury pertaining to United States Secret Service protection operations pursuant to sections 3056(a) and 3056A(a) of title 18, United States Code, and the Presidential Protection Assistance Act of 1976 (18 U.S.C. 3056 note);;(ee)in clause (iv), as so redesignated, in the matter preceding subclause (I)—(AA)by inserting , the Department of the Treasury, after Department of Homeland Security; and(BB)by striking the Secretary or and inserting the Secretary of Homeland Security, the Secretary of the Treasury, or; and(ff)in clause (v), as so redesignated—(AA)by striking clause (iii) and inserting clause (iv); and(BB)by striking Secretary, and inserting Secretary of Homeland Security,;(ii)in paragraph (5)—(I)by inserting , treasury, after homeland security;(II)by striking the Secretary and inserting the Secretary of Homeland Security, the Secretary of the Treasury,; and(III)by inserting , respectively, after Attorney General;(iii)in paragraph (6), by inserting , the Department of the Treasury, after Department of Homeland Security; and(iv)in paragraph (8), in the matter preceding subparagraph (A), by striking the Secretary and inserting the Secretary of Homeland Security, the Secretary of the Treasury,; and(K)in subsection (l)(1), in the matter preceding subparagraph (A)—(i)by striking Secretary shall and inserting Secretary of Homeland Security shall; and(ii)by inserting , the Secretary of the Treasury, after Attorney General; and(4)in section 875(d)(1) (6 U.S.C. 455(d)(1)), in the first sentence, by striking the Secret Service or.(b)Title 18Chapter 203 of title 18, United States Code, is amended—(1)in section 3056, in subsections (a), (b), (c), (e)(1), (f), and (g), by striking of Homeland Security each place that term appears and inserting of the Treasury; and(2)in section 3056A—(A)in subsection (a), in the matter preceding paragraph (1), in the second sentence, by striking of Homeland Security and inserting of the Treasury; and(B)in subsection (d), in the first and second sentences, by striking of Homeland Security and inserting of the Treasury.(c)Title 5Title 5, United States Code, is amended—(1)in section 6324(b)(3), by striking of Homeland Security and inserting of the Treasury; and(2)in section 10201(2), by striking the Department of Homeland Security and inserting the Treasury.(d)Inspector General Act of 1978The Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in section 8D(b)(1)—(A)in the first sentence, by inserting and by the Office of Professional Responsibility of the United States Secret Service after Trade Bureau; and(B)in the second sentence, by striking The head of such and inserting The head of each such; and(2)in section 8I(e), in the first sentence, by striking the Office of Inspections of the United States Secret Service,.(e)Department of Homeland Security Appropriations Act, 2007Section 532 of the Department of Homeland Security Appropriations Act, 2007 (6 U.S.C. 382) is amended—(1)in subsection (d), in the first sentence, by striking of Homeland Security and inserting of the Treasury; and(2)in subsection (e)—(A)in paragraph (1), by striking of Homeland Security and inserting of the Treasury; and(B)in paragraph (2), by striking of Homeland Security and inserting of the Treasury.(f)Implementing Recommendations of the 9/11 Commission Act of 2007Section 502 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 121 Stat. 310) is amended by striking subsection (b) and redesignating subsection (c) as subsection (b).9.Effective date(a)In generalExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect on the date that is 30 days after the date of enactment of this Act.(b)Transition periodAny action authorized to be taken under subsection (a) or (b) of section 3 may be taken beginning on the date of enactment of this Act.10.Rule of constructionExcept as provided in section 8, nothing in this Act or the amendments made by this Act shall be construed to modify or amend section 3056 or 3056A of title 18, United States Code, or the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.).11.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act and the amendments made by this Act.